DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-16 are pending.
Claims 1-16 are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 is rejected because it fails to comply with the written description requirement. Claim 8 recites “the feed composition is a feed composition according to Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding”. Per 37 CFR 1.57 (d)(1), "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to provide a written description of the claimed invention. The claims requires incorporation of the material disclosed in “Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” to provide written description support for a composition that meets the requirements of the “Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding”. “Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” is not a U.S. patent or U.S. patent application publication. The material therein is necessary to provide a written description of the claimed invention. The absence of the material means the specification fails to provide a written description of the claimed invention. 
This rejection may be overcome by deleting the phrase “and/or the feed composition is a feed composition according to Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” from the claims. 
The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is rejected because the meaning of the phrase “the feed composition is a feed composition according to Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” is not clear. The material disclosed in “Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” is not known. It is not known whether a given feed composition is includes or excluded from a feed composition is a feed composition according to Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding”. As such, one having ordinary skill in the art at the time of invention cannot determine the metes and bounds of the claimed invention. 
This rejection may be overcome by deleting the phrase “and/or the feed composition is a feed composition according to Animal Nutrition Handbook, 3rd Revision, 2014 Section 12, Poultry Nutrition and Feeding” from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water. 
Note: The rejections cite to the attached English language translation of Pan. 
Regarding claims 1, 2, 11, and 12: Rademacher-Heilshorn discloses a method for feeding poultry during breeding, keeping or fattening (the birds, preferably parent animals, are fed, para 0017). Rademacher-Heilshorn discloses the poultry are fed a feed composition (para 0016). Rademacher-Heilshorn discloses the poultry feed comprises guanidinoacetic acid or its salts (para 0032). Rademacher-Heilshorn discloses providing feed ad-libitum (ad lib, para 0075) and providing sufficient water (para 0075). 
Rademacher-Heilshorn does not disclose guanidinoacetic acid in the water. 
Pan is drawn to anti-stress nutritional preparation for poultry (p. 1, ln. 10). Pan discloses the poultry breeding is mainly carried out indoors (para 0004), which causes a series of stress reactions during the breeding process, such as physiological stress, environmental stress, management stress, etc. (para 0004). Pan discloses the stress results in disorders, stunted growth, decreased production performance, and even  death of poultry (para 0004). Pan discloses under a high temperature environment, the feed intake of chickens is reduced, resulting in insufficient intake of nutrients such as energy, protein, minerals and vitamins (para 0005). Pan discloses the animal’s  metabolic animal body is disturbed, resulting in changes in enzyme activity and content in serum (para 0005). Pan discloses there are many kinds of feed additives used for poultry anti-stress (para 0006). Pan discloses the anti-stress nutritional preparation comprises guanidinoacetic acid (para 0012-0016) that is dissolved in water (para 0018). Pan discloses the composition supplements the nutrients required by the body's stress and makes up for the adverse effects caused by the disturbance of the internal environment (para 0020). Pan discloses the composition solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed poultry feed, water, and guanidinoacetic acid, as taught in Rademacher-Heilshorn, wherein the guanidinoacetic acid is provided in the drinking water, as taught in Pan, to obtain a for feeding poultry comprising providing an aqueous solution comprising guanidinoacetic acid and/or a salt thereof as a feed additive. One of ordinary skill in the art at the time the invention was filed would have been motivated to include the guanidinoacetic acid and/or a salt thereof feed additive in the water because administration in water avoids the problem of reduced feed intake resulting in reduced nutrient consumption (Pan, para 0005), supplements the nutrients required by the animal stress (Pan, para 0020), makes up for the adverse effects caused by the disturbance of the internal environment (Pan, para 0020) and solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). 
Additionally/alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the guanidinoacetic acid in feed, as taught in Rademacher-Heilshorn, with the guanidinoacetic acid in water, as taught in Pan, to obtain a for feeding poultry comprising providing an aqueous solution comprising guanidinoacetic acid and/or a salt thereof as a feed additive. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing the poultry with guanidinoacetic acid. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Guanidinoacetic acid concentration
With respect to the concentration of the guanidinoacetic acid in water recited in claims 1, 2, 11, and 12 (i.e., the solution has a concentration of guanidinoacetic acid in water of from 50 to 1200 mg/l, claim 1; wherein the solution of guanidinoacetic acid has a concentration of from 100 to 800 mg/l of water, claim 2; wherein the solution of guanidinoacetic acid has a concentration of 100 to 500 mg/l of water, claim 11; and wherein the solution of guanidinoacetic acid has a concentration of 100 to 300 mg/l of water, claim 12):
The concentration is prima facie obvious for the following reasons. 
First, the prior art suggests an overlapping range of guanidinoacetic acid. Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Water has a weight of 1 kg per liter. 
Claim 1: The claimed range of 50 to 1200 mg/L is equivalent to 0.005 to 0.12 weight % guanidinoacetic acid in water (Sample Calculation: 50 mg/L water * 1L/1 kg * 1 kg/1000 g * 1 g/1000 mg * 100% = 0.005%; 1200 mg/L water * 1L/1 kg * 1 kg/1000 g * 1 g/1000 mg * 100% = 0.12%). 
Claim 2: The range of 100 to 800 mg/l of water is equivalent to 0.01% to 0.08%. 
Claim 11: The range of 100 to 500 mg/l of water is equivalent to 0.01% to 0.05%
Claim 12: The range of 100 to 300 mg/l of water is equivalent to 0.01% to 0.03%
Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in a range of about 0.001% to about 10%. Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in an amount of about 0.01 g/kg to 100 g/kg (para 0026). The amount of 0.01 g/kg is equivalent to 0.001% (Sample Calculation: 0.01 g/kg * 1kg/1000 g * 100%). The amount of 100 g/kg is equivalent to 10%. Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in a range of 0.4 to 2.0 g/kg or 0.04 to 0.2% by weight (para 0026). Additionally, Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts preferably in an amount of from 0.06 to 0.2% by weight (para 0032). 
Second, the difference in concentration does not patentably distinguish the claimed invention from the prior art. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art suggests the conventional nature of feeding poultry guanidinoacetic acid and guanidinoacetic acid in water. As such, the concentration of guanidinoacetic acid in water represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Water ad-libitum 
Rademacher-Heilshorn discloses providing sufficient water (para 0075). 
Rademacher-Heilshorn does not disclose providing water ad-libitum. 
McMurray Staff is drawn to providing water to chickens (p. 1/7). McMurray Staff discloses chickens need ad libitum water (always have access to plenty of clean, fresh drinking water, p. 1/7). McMurray Staff discloses problems caused by lack of water include dehydration, poor egg laying, forced molt, and stunted growth (p. 1/7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide sufficient water to poultry, as taught in Rademacher-Heilshorn, wherein the sufficient water is provided ad libitum, as taught in McMurray Staff, to obtain a method for feeding poultry comprising providing water ad libitum. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide water ad libitum because poultry always needs access to drinking water to avoid problems associated with lack of water (McMurray Staff, p. 1/7). 
Regarding claim 3: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. One having ordinary skill in the art would understand Rademacher-Heilshorn to suggest the water/aqueous solution are provided separately or spatially separated from each other because the feed is provided as a meal and the water is provided in a sufficient amount (para 0075). If the two were provided together, it would represent a single event, e.g., feeding a mixture of feed and water. Furthermore, McMurray Staff discloses waterer apparatuses that provide water (p. 2/7). The waterer apparatus provide water – as opposed to a mixture of water and feed. 
Regarding claim 5: Rademacher-Heilshorn discloses drinking water (para 0075). McMurray Staff discloses drinking water (p. 1/7).
Regarding claim 6: Rademacher-Heilshorn discloses ducks, chickens, and turkeys (para 0022). 
Regarding claim 9: Rademacher-Heilshorn discloses the feed comprises grain meal (maize meal, para 0039). 
Regarding claim 10: Rademacher-Heilshorn discloses the feed comprises a feed additive (amino acids, para 0046; vitamins, para 0047).
Regarding claim 14: Rademacher-Heilshorn discloses the feed comprises corn meal (maize meal, para 0039) and wheat (para 0044). 
Regarding claim 15: Rademacher-Heilshorn discloses the feed comprises a feed additive that may be amino acids (para 0046) and vitamins (para 0047).
Regarding claim 16: Rademacher-Heilshorn discloses the feed comprises calcium carbonate (para 0042). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Salerno, US 4,323,036 A. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose the water/aqueous solution is provided in bell machines. 
Salerno is drawn to automatic watering devices for poultry and the like (col. 1, ln. 6-8). Salerno discloses shortcomings of prior art watering devices (col. 1, ln. 36-58). Salerno discloses the apparatus maintains cleanliness (col. 2, ln. 1-2), minimizes drowning (col. 2, ln. 5-6), and prevents chicks from falling into the water channel (col. 2, ln. 20-22). Salerno discloses the apparatus is a bell machine (bell member, #44, col. 3, ln. 34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide water, as taught in Rademacher-Heilshorn in view of Pan and McMurray Staff, wherein the water is provided in a bell machine, as taught in Salerno, to obtain a method for feeding poultry comprising providing water/aqueous solution in a bell machine. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide water in a bell machine because it avoids problems of other devices (Salerno, col. 1, ln. 36-58), maintains cleanliness (col. 2, ln. 1-2), minimizes drowning (col. 2, ln. 5-6), and prevents chicks from falling into the water channel (col. 2, ln. 20-22).
Regarding claim 4: Providing water in a bell machine is encompassed within the recited providing “the feed composition and the aqueous solution are provided separately or spatially separated from each other” because a waterer provides water – it does not provide water and feed. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Gastner et al., US 2008/0161387 A1. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn discloses the poultry feed comprises guanidinoacetic acid or its salts (para 0032). Pan discloses dissolving the guanidinoacetic acid in water (para 0018). 
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose alkaline or alkaline earth salts of guanidinoacetic acid (claim 7) and/or sodium guanidinoacetate, potassium guanidinoacetate, magnesium guanidinoacetate or calcium guanidinoacetate (claim 13). 
Gastner is drawn to salts of guanidinoacetic acid for use in animal feeds (abstract). Gastner discloses sodium, potassium, or calcium guanidinoacetate salts (abstract). Gastner discloses the salts have a considerably higher water solubility compared to guanidinoacetic acid and are at least equal to guanidinoacetic acid with regard to their stability and bioavailability (para 0013). Gastner discloses the salts can be used as a feed additive for breeding animals and fattened animals (para 0020). Gastner discloses the properties of the new salts of guanidinoacetic acid overcome the disadvantages of the known compounds above all in the preferred application fields and are thus very considerable improvements (para 0022). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide guanidinoacetic acid salts, as taught in Rademacher-Heilshorn, wherein the guanidinoacetic acid salts are sodium, potassium, or calcium guanidinoacetate salts, as taught in Gastner, to obtain a method for feeding poultry comprising providing water/aqueous solution that comprises sodium, potassium, or calcium guanidinoacetate salts. One of ordinary skill in the art at the time the invention was filed would have been motivated to use sodium, potassium, or calcium guanidinoacetate salts because they have a considerably higher water solubility compared to guanidinoacetic acid and are at least equal to guanidinoacetic acid with regard to their stability and bioavailability (Gastner, para 0013) and overcome the disadvantages of the known compounds (para 0022). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Fanatico, Feeding Chickens for best health and performance. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose the feed composition is a balanced feed composition. 
Fanatico is drawn to feeding chickens. Fanatico discloses the most convenient way of feeding chickens is with a balanced pelleted ration (p. 1, Feeding Options). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a feed composition, as taught in Rademacher-Heilshorn, wherein the feed composition is a balanced feed composition, as taught in Fanatico, to obtain a method for feeding poultry comprising providing a balanced feed composition. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a balanced feed composition because it is the most convenient way of feeding (Fanatico, p. 1, Feeding Options).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619